        Case 1:17-cv-02459-GLR Document 321 Filed 02/03/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,
                   Plaintiffs,

        vs.
                                                   Case No. 1:17-cv-02459-GLR
 JOSEPH R. BIDEN, JR., et al.,

                        Defendants.




                                        ORDER

       This matter comes before the Court on the Parties’ Joint Motion for a Stay. After

considering the Parties’ Joint Motion, IT IS HEREBY ORDERED THAT:

          1. This case is stayed until April 9, 2021; and

          2. The parties shall file a Joint Status Report by April 9, 2021, setting forth their

              respective positions regarding what further proceedings, if any, will be necessary

              in this case.

IT IS SO ORDERED.




Dated this 3rd day of February, 2021.




                                                               /s/
                                                   George L. Russell, III
                                                   United States District Judge
